1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                      DISTRICT OF NEVADA
6
                                                  ***
7
      NATIONSTAR MORTGAGE, LLC,                     Case No. 2:15-cv-01705-MMD-PAL
8
                                     Plaintiff,                      ORDER
9            v.

10    AUGUSTA BELFORD AND
      ELLINGWOOD HOMEOWNERS
11    ASSOCIATION; SFR INVESTMENTS
      POOL 1, LLC; DOE INDIVIDUALS I-X,
12    inclusive, and ROE CORPORATIONS I-
      X, inclusive,
13
                                 Defendants.
14
      AND RELATED CLAIMS
15

16          This dispute arises from the foreclosure sale of property to satisfy a homeowners’
17   association lien (“HOA Sale”). The Court previously found that the HOA Sale did not
18   extinguish Nationstar’s first deed of trust and denied SFR’s motion for summary judgment
19   as moot. (ECF No. 137 at 11.) In that motion, SFR also sought summary judgment on
20   SFR’s quiet title cross claim against the original borrowers, the Gregorios. (ECF No. 114
21   at 25.) SFR moved for reconsideration, but the Court lacked jurisdiction because SFR
22   had already filed a notice of appeal. (See ECF No. 146 at 1-3.) Nevertheless, the Court
23   indicated that it “would grant this portion of SFR’s motion if the court of appeals remanded
24   for that purpose because SFR carried its burden of demonstrating that the foreclosure
25   sale extinguished the Gregorios’ interest in the property.” (Id. at 2.) The Ninth Circuit
26   issued its limited remand for this purpose on June 10, 2019. (ECF No. 147-1 at 2.) The
27   Court now grants the portion of SFR’s motion seeking summary judgment on its quiet title
28   ///
1    cross claim against the original borrowers consistent with the Court’s prior order. (See

2    ECF No. 146 at 1-3.)

3           It is therefore ordered that SFR’s renewed motion for reconsideration (ECF No.

4    147) is granted.

5           It is further ordered that the portion of SFR’s motion (ECF No. 114) seeking

6    summary judgment on its quiet title cross claim against the original borrowers is granted.

7    The Court quiets title in favor of SFR against the original borrowers. In all other respects,

8    SFR’s motion remains denied as moot.

9           The Clerk of the Court is instructed to enter judgment accordingly.

10          DATED THIS 4th day of October 2019.

11

12                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
